Citation Nr: 1218534	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  05-32 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for right shoulder tendonitis, status post arthroscopy with debridement and Mumford procedure prior to March 30, 2004, a rating in excess of 10 percent from May 1, 2004 to October 31, 2007, a rating in excess of 20 percent from November 1, 2007 to January 17, 2008, a rating in excess of 20 percent from March 1, 2008 to August 11, 2008, and a rating in excess of 10 percent since August 12, 2008. 

2.  Entitlement to an increased disability rating in excess of 10 percent status post anterior discectomy and fusion C3-4, cervical spondylosis fusion with slim lock plate diagnosed as cervical disc herniation C2-3 and C5-6, with left upper extremity neuropathy, prior to October 17, 2004, and since February 2, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 7, 1989 to February 29, 2000.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted a 100 percent disability rating for the Veteran's right shoulder disability based on surgical or other treatment necessitating convalescence, effective March 30, 2004, and subsequently assigned a 10 percent disability rating, effective May 2, 2004.  Additionally, the RO continued a 10 percent disability rating for the Veteran's cervical spine disability.  

In a May 2008 rating decision, the RO granted another 100 percent disability rating for the Veteran's right shoulder disability based on surgical or other treatment necessitating convalescence, effective January 18, 2008, and subsequently assigned a 10 percent disability rating, effective March 1, 2008. 

In a February 2009 rating decision, the RO increased the Veteran's disability rating for his right shoulder disability to 20 percent, effective November 1, 2007 to January 17, 2008, and from March 1, 2008 to August 11, 2008.  Additionally, the RO continued a 10 percent disability rating for the Veteran's right shoulder disability rating since August 12, 2008.  Furthermore, the RO continued the Veteran's 10 percent disability rating for his cervical spine disability, while adding left upper extremity neuropathy to the current issue on appeal, without assigning it a separate disability rating. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in April 2008.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In June 2008, the Board remanded the case for additional development.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on these matters. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

A. Cervical Spine Disability with Upper Extremity Neuropathy

The Veteran was last given a VA examination in August 2008 in order to establish the severity of his service-connected cervical spine disability.  Subsequent to the VA examination, the Veteran complained of left arm numbness and shoulder numbness, and was afforded a MRI of his cervical spine.  The MRI results noted left paracentral disc protrusion C2-3 causing mass effect on the anterior surface of the cord, left-sided disc protrusion C5-6 causing mass effect on the left anterior side of the cord and left-sided nerve root impingement, and mild left-sided neural foraminal stenosis at C7-T1 with some mild degenerative disc changes.  These MRI results appear to show that the Veteran's cervical spine disability and upper extremity neuropathy is worse than is currently rated.  

In this particular case, the June 2008 VA examination is too remote in time to address the current severity of the Veteran's service-connected cervical spine disability with upper extremity neuropathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his cervical spine disability with upper extremity neuropathy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

B. Right Shoulder Disability 

The Veteran was afforded a VA examination in August 2008.  Significantly, however, the August 2008 examiner did not provide enough detailed information pertaining to the Veteran's right shoulder disability for the Board to fully address the relevant disability codes.  While the examiner noted that the Veteran had tenderness of the distal clavicle, he did not specifically discuss the criteria in Diagnostic Code 5203 that addresses impairment of the clavicle or scapula.  Specifically, the examiner failed to provide any information regarding whether the Veteran's right shoulder disability was manifested by impairment of the clavicle, and state whether the disability is manifested by any of the following: malunion of the clavicle or scapula; nonunion of the clavicle or scapula with OR without loose movement; or dislocation of the clavicle or scapula.  Accordingly, because the August 2008 VA examiner did not address all of the pertinent manifestations of the Veteran's right shoulder disability, the examination report is insufficient for rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate).  As such, this matter must be remanded in order to provide the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his right shoulder condition.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).   

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his conditions up through February 2009.  Because it appears that there may be outstanding VA medical records dated after February 2009 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records from February 2009 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2) After obtaining any available treatment records, the Veteran should be scheduled for a VA orthopedic examination to determine the current manifestations of his right shoulder disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All tests deemed appropriate by the examiner, including X-rays and/or MRI studies, should be conducted.

Specifically, the VA orthopedic examiner should address the following: 

A. Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's service-connected right shoulder disorder. 

B. If manifested by scapulohumeral articulation, ankylosis (such that the scapula and humerus move as one piece) state whether the ankylosis is favorable, abduction to 60 degrees, can reach mouth and head; unfavorable, abduction limited to 25 degrees from side; or intermediate (between favorable and unfavorable).

C. If manifested by other impairment of the humerus, state whether the disability is manifested by any of the following: malunion of the scalpulohumeral joint with marked OR moderate deformity; recurrent dislocation of the scalpulohumeral joint with frequent episodes and guarding of all arm movements OR with infrequent episodes, and guarding of movement only at shoulder level; fibrous union of the scalpulohumeral joint; false flail joint; or flail shoulder. 

D. If manifested by other impairment of the clavicle or scapula, state whether the disability is manifested by any of the following: malunion of the clavicle or scapula; nonunion of the clavicle or scapula with OR without loose movement; or dislocation of the clavicle or scapula.

E. Provide complete range-of-motion and repetitive motion findings with respect to the Veteran's right shoulder.  All ranges of motion should be expressed in degrees.  

The examiner should also be asked to determine whether the right shoulder exhibits weakened movement, excess fatigability, instability, or incoordination attributable to the service-connected disability; and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202 (1995). 

F. Note whether the Veteran's right shoulder disorder is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is unstable or superficial. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) The Veteran should be scheduled for a new VA spine examination to determine the current level of severity of the Veteran's cervical spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire cervical spine.

Also, the examiner should identify any neurological pathology related to the service-connected cervical spine disability (including the nerves involved) and fully describe the extent and severity of those symptoms.   Additionally, the examiner should review and discuss the results of the December 2008 MRI of the Veteran's cervical spine showing nerve root impingement, neural foraminal stenosis, and disc protrusion causing mass effect on the anterior surface of the cord.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had intervertebral disc syndrome with "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's cervical spine.  The examiner should note whether-upon repetitive motion of the Veteran's cervical spine-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the cervical spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, and separately rate the Veteran's upper extremity neuropathy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (1) (2011).  If a claim remains denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


